Name: Commission Regulation (EC) No 2581/98 of 30 November 1998 amending Regulation (EC) No 1372/95 laying down detailed rules for implementing the system of export licences in the poultrymeat sector
 Type: Regulation
 Subject Matter: agricultural activity;  animal product;  tariff policy
 Date Published: nan

 Avis juridique important|31998R2581Commission Regulation (EC) No 2581/98 of 30 November 1998 amending Regulation (EC) No 1372/95 laying down detailed rules for implementing the system of export licences in the poultrymeat sector Official Journal L 322 , 01/12/1998 P. 0033 - 0035COMMISSION REGULATION (EC) No 2581/98 of 30 November 1998 amending Regulation (EC) No 1372/95 laying down detailed rules for implementing the system of export licences in the poultrymeat sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat (1), as last amended by Commission Regulation (EC) No 2916/95 (2), and in particular Articles 3(2) and 8(12) thereof,Whereas Commission Regulation (EC) No 1372/95 (3), as last amended by Regulation (EC) No 1009/98 (4), lays down detailed rules for implementing the system of export licences in the poultrymeat sector;Whereas the lists of products attracting export refunds in the poultrymeat sector and of destinations qualifying for such refunds were recently amended by Regulation (EC) No 2580/98 (5); whereas Annexes I and III to Regulation (EC) No 1372/95 should be adapted accordingly;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1 Annexes I and III to Regulation (EC) No 1372/95 are replaced by the Annexes hereto.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 November 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 282, 1. 11. 1975, p. 77.(2) OJ L 305, 19. 12. 1995, p. 49.(3) OJ L 133, 17. 6. 1995, p. 26.(4) OJ L 145, 15. 5. 1998, p. 8.(5) See page 31 of this Official Journal.ANNEX I 'ANNEX I>TABLE>`ANNEX II 'ANNEX IIIAngolaSaudi ArabiaKuwaitBahrainQatarOmanUnited Arab EmiratesJordanRepublic of YemenLebanonIranIraq`